Citation Nr: 1749788	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to a compensable rating for left knee patellar tendonitis with limited extension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied the Veteran's claims for ratings in excess of 10 percent for patellofemoral syndrome of the right and left knees, and awarded a separate 10 percent rating for left knee patellar tendonitis with limited extension, evaluated as noncompensable and effective from February 5, 2013 (the date the claim was received).  The Veteran timely appealed.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the case in July 2017 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee patellofemoral syndrome has been manifested by painful motion, with flexion no worse than 65 degrees with pain.

2.  Throughout the appeal period, the Veteran's left knee patellofemoral syndrome has been manifested by painful motion, with flexion no worse than 100 degrees with pain.

3.  Throughout the appeal period, the Veteran's left knee patellar tendinitis with limited extension has been manifested by painful motion, with extension no worse than 0 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for patellofemoral syndrome of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5024, 5260 (2016).

2. The criteria for a 20 percent rating, but no higher, for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5024, 5260 (2016).

3.  The criteria for a compensable rating for left knee patellar tendonitis with limited extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In July 2017, the Board remanded the Veteran's claim for additional development, to specifically provide the Veteran with a VA examination.  The Veteran underwent a VA examination in August 2017 that addressed the questions posed, thus there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his attorney/representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40. 

When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40.

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right knee and left knee disabilities with limitation of motion in each knee, have been evaluated based upon limitation of motion under DC 5260 and the left knee tendinitis based on limitation of extension under 5261.  

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R.    
§ 4.71a, DC 5261.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).  

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429. Thus, a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a compensable rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti, 27 Vet. App. at 428-29.

The Veteran filed his claim for a higher rating for his right and left knee disabilities in February 2013.

A November 2012 VA treatment record notes pain as a deep ache that is persistent, is more noticeable while sitting after physical activity, has increased pain with flexion, and the  joints are "creaky."  The impression was "DJD v instability."  There was no limitation of motion in all extremities. 

A December 2012 Magnetic Resonance Imaging (MRI) scan  reflects an intact menisci and cruciate ligament, nonspecific marrow edema within the medial aspect of the lateral tibial plateau which may represent prior bone contusion, and a very small baker's cyst. 

An April 2013 VA examination report reflects the Veteran did not experience flare-ups.  Flexion of the right knee was to 140 degrees with pain at 65 degrees.  Extension was to 0 degrees.  A June 2013 addendum indicated the Veteran's left knee flexion was to 145 degrees and extension was to 0 degrees.  The Veteran was able to perform repetitive-use testing with right knee post-test flexion to 140 degrees and post-test extension to 5 degrees.  The June 2013 addendum clarified left knee post-test flexion was to 140 degrees and post-test extension was to 5 degrees.  The examiner noted additional limitation of motion follow repetitive testing due to pain on movement in both legs.  Joint stability tests were normal and there was no history of subluxation or dislocation.  The Veteran had significant tenderness in the patellar tendon in both knees, with left worse than the right and mild tenderness with patella ballottement.  The examiner stated his knees affected him in the same plane, painful with bending of the knee, unable to perform the past the point that required flexion, and squatting, and so he has to avoid running because of the impact.

The Veteran underwent an additional VA examination in December 2016 for his knees.  The Veteran stated his knee disabilities worsened since the last exam in terms of him having to cut back on the amount of activity that he is able to do.  He reported pain in both knees frequently throughout the day, every day, and he has mild swelling in the back of his knees.  He explained that his knees want to hyperextend and his knees buckle/give out frequently.  He reported his knees lock up in the morning or after sitting on his lounge chair for a while and that he uses knee braces regularly and orthotics constantly.  He used ice as needed.  He reported significant flare up of his knees with pain about three to four times a week.  The flare ups typically last for one to two hours and requires him to lie down and rest during these episodes.  He used ice and heat as needed during these flare ups.  Flexion of the right knee was to 110 and extension was to 0 degrees, both with pain.  Flexion of the left knee was to 100 and extension was to 0 degrees, both with pain.  There was pain with weight-bearing.  The Veteran refused repetitive use testing because the knee pain was severe.  The examiner indicated the Veteran would not be able kneel or squat all the way down.  The examiner noted additional factors of disturbance of locomotion, interference with sitting, and interference with standing contributed to his disability.  There was no history of recurrent subluxation.  There was a history of moderate lateral instability noted.  Joint stability test was normal.  Veteran used knee braces because of patellofemoral pain syndrome in both knees and degenerative arthritis in left knee.  The degenerative arthritis in left knee likely contributes to some of the pain along with the patellofemoral pain syndrome.  The
Baker's cysts are of unknown clinical significance since they are reported as "very small," and may not be large enough to cause symptoms.  The examiner explained he still has patellofemoral syndrome, right knee; left knee patellofemoral syndrome with limited flexion that is consistent with a progression in the Veteran's symptoms, however, no change to the service connected diagnosis.  He now has left knee degenerative arthritis and bilateral baker's cysts that are consistent with new conditions, which were found as directly due to or related to the service-connected diagnosis.  Passive ROM was not performed as it could cause injury to the Veteran. The Veteran did have objective wincing when his knees were used in non-weight bearing.  Muscle strength was normal and there was no ankylosis.  The Veteran reported he had trouble standing, or walking for long periods.  He had trouble doing his job as a car salesman because of the knee pain, and he had to cut his hours because of his difficulty with doing the job.  He stated he previously worked as an operations manager at a golf course, and he also had trouble doing that job.

Pursuant to the Board's remand, the Veteran underwent an additional VA examination in August 2017, which contains findings that complies with the testing required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination report reflects diagnoses of patellofemoral syndrome of the bilateral knees and left knee patellar tendinitis with limited extension.  Right knee flexion was to 140 degrees and extension was found to be to zero degrees with no evidence of painful motion.  Left knee flexion was found to be to 110 degrees with pain and extension was found to be to zero degrees without pain.  There was objective evidence of crepitus and no evidence of pain with weight-bearing.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner indicated weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time, but it could not be described in terms of range of motion, as the Veteran was not being examined after repetitive use over time.  The examiner also indicated that the Veteran was not being examined during a flare-up and thus any additional loss in limitation of motion in degrees during a flare-up could not be provided.  Muscle strength testing was normal.  There was no ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was normal with a finding of no joint instability.  There was no history of meniscal condition in the knees.  The Veteran was not using an assistive device.  With regard to any impact on his ability to work, the examiner indicated the Veteran had to sit down for a break, once an hour due to his knees hurting him.  Regarding the testing required under Correia, there was no pain on weight-bearing or non- weight-bearing in the right knee.  The passive range of motion in the right knee was the same as active range of motion in both knees.  There was no pain on weight-bearing, but pain on non-weight-bearing in the left knee.  Passive range of motion could not be performed or was not medically appropriate.   

The examiner also clarified the Veteran's arthritis of the knee is not service-connected and is a degenerative process with a different pathology and it is not feasible to say that the arthritis and the patellofemoral pain overlap too much, as patellofemoral pain syndrome and patellar tendonitis are functional maladies have to do with the movement and stability of the patella.

Regarding the Veteran's patellofemoral syndrome of the bilateral knees with limitation of flexion, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a rating of 20 percent for each knee under DC 5260 during the entire appeal period.  Here, during the December 2016 VA examination, the Veteran reported significant flare ups of his knees with pain about three to four times a week and lasted for one to two hours and required him to lie down and rest during these episodes.  The April 2013 VA examination report reflects the Veteran had flexion to 140 degrees with pain at 65 degrees.  These reports of pain is consistent with a higher rating based on limitation of motion as a result of functional loss due to pain and flare-ups, as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  

In addition, the Board concludes that the evidence does not support a rating in excess of 20 percent for limitation of flexion of either knee under DC 5260.  In reaching this decision, the Board observes that range of motion testing showed that, for the entirety of the appellate period, the Veteran's flexion levels did not result in a level of disability warranting a rating higher than the 20 percent currently assigned, even when pain on motion, flare-ups, and pain with and without weight-bearing is taken into consideration.  Specifically, the Board notes that flexion was no worse than 65 degrees in the right knee, with pain at that point, and 100 degrees in the left knee for the entirety of the appeal period.  Although the Veteran reported flare-ups and pain with and without weight-bearing, the Board finds any additional limitation is already contemplated by the 20 percent rating, given that under DC 5260, a 30 percent requires flexion limited to 15 degrees.  There is no indication in the above evidence that flare-ups were of such severity to result in symptoms more nearly approximating the criteria for the next higher rating for either knee.  Thus, the Board finds that the evidence does not reveal limitation of flexion of the right and left knees sufficiently restricted to warrant ratings higher than 20 percent under DC 5260.

Regarding the Veteran's left knee patellar tendonitis with limitation of extension, the Board concludes that the evidence does not support a rating for limitation of extension under Diagnostic Code 5261.  For the entirety of the appellate period, the Veteran's extension levels of the left knee did not result in a level of disability warranting a compensable rating.  Here, the Veteran's extension was to 5 degrees, and there is no indication that flare-ups were of such severity to result in symptoms more nearly approximating extension to 15 degrees warranting a 20 percent rating.  Moreover, although pain would warrant a 10 percent rating for limitation of extension under DC 5261, pursuant to 38 C.F.R. § 4.59 as interpreted in Sowers and Petiti, supra, given that the Veteran is already receiving a 10 percent rating for painful motion an additional rating based on painful motion of the knee would constitute pyramiding.  38 C.F.R. § 4.14 ("The evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided").

The Board also finds that a separate rating for instability is not warranted.  Although in the December 2016 VA examination, the Veteran reported that he experienced his leg giving way, stability testing was normal and the April 2013 and August 2017 VA examiners also found no instability.  Given the multiple findings of a lack of instability based on multiple stability tests, the Board finds that the weight of the evidence is against a finding that there has been recurrent subluxation of lateral instability warranting a separate rating under DC 5257.  The Veteran is competent to state that he perceives instability or giving way in his knees, and a history of moderate lateral instability was noted on the December 2016 VA examination based on the Veteran's statements.  However, the August 2017 VA examiner noted no history of recurrent subluxation or lateral instability.  Moreover, the Veteran is not competent to render a medical finding indicating the cause of his feeling of giving way or instability, as such relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran is competent to opine on this question, the Board finds that the multiple, specific, normal stability test findings are of greater probative weight than the Veteran's more general lay assertions. 

In addition, the Board notes that as the evidence does not show ankylosis of either knee (Diagnostic Code 5256), impairment of the tibia or fibula (Diagnostic Code 5262) as demonstrated by nonunion or malunion, or genu recurvatum (Diagnostic Code 5263), a separate or alternative evaluation under these codes is not warranted. 

The Board has also considered the applicability of Diagnostic Codes 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  However, as the evidence does not indicate an absence of the semilunar cartilage (symptomatic), or dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion, these codes are not applicable.  The record shows that the Veteran reported some knee locking in the December 2016 VA examination, however, the VA examiner found no meniscus condition.  Further, the record does not establish, and the Veteran has not alleged, that he has suffered from a meniscus condition.  As such, a separate rating under these codes in either knee is not warranted.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, in July 2017, the Board granted a TDIU due his service-connected disabilities, to include his bilateral knee disabilities and the RO granted a TDIU from January 3, 2015, the date the Veteran stopped working in gainful employment, thus, the Board need not address this issue further.  The grant of a TDIU due to all service-connected disabilities has also rendered the issue of entitlement to an extraschedular rating for service-connected bilateral knee disabilities moot.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

For the foregoing reasons, separate ratings of 20 percent, but no higher, for patellofemoral syndrome with limited flexion of each knee is warranted for entire appeal period, and a compensable rating for patellar tendinitis with limitation of extension is not warranted.  As the above analysis reflects that the preponderance of the evidence is against any higher or separate ratings, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




ORDER

Entitlement to a rating of 20 percent, but no higher, for patellofemoral syndrome of the right knee is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a rating of 20 percent, but no higher, for patellofemoral syndrome of the left knee is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a compensable rating for left knee tendinitis with limited extension is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


